6-96-028-CV Long Trusts v. Dowd                                     



















In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00002-CV
______________________________



IN RE:  MONDREA SCOTT





                                                                                                                                                             

Original Mandamus Proceeding





                                                                                                                                                             
                          


Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter



MEMORANDUM OPINION

            In March 2001,
 an indictment was filed against Mondrea Scott, charging Scott with theft of
property.  Scott explains that, on a later, unspecified date, the State amended the indictment to allege
aggravated robbery.  Since becoming aware of the indictment in September 2001, Scott has filed a
motion for speedy trial, a motion to dismiss information with an absolute bar to prosecution, and a
request for disposition.  Scott asserts that the 202nd Judicial District Court of Bowie County, Texas,
has failed to act on any of these motions.  However, Scott does not include with the petition the
indictment or any of the other motions to dispose of the indictment.  Scott is currently incarcerated
in Arkansas and has now filed a two-page petition for writ of mandamus requesting this Court to
order the 202nd Judicial District Court to rule on the motion to dismiss information with an absolute
bar to prosecution.
Scott's Petition Fails to Adhere to the Rules on Form and Content of a Petition for Writ of
Mandamus 

            It is the relator's burden to show entitlement to the relief being requested.  See Johnson v.
Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Rule 52.3 establishes
specific standards for the form and content of a petition for writ of mandamus filed in this Court. 
See Tex. R. App. P. 52.3.  Scott's two-page petition fails to comply with virtually all the structural
and substantive requirements of Rule 52.3.  We are, therefore, without the information necessary to
review the petition and cannot grant the relief requested.
            We expressly do not reach the merits of Scott's position.  Scott would have to provide more
information in a manner consistent with the Texas Rules of Appellate Procedure in order to permit
this Court to review the assertions presented and consider awarding such relief.  Based on
noncompliance with Tex. R. App. P. 52.3, we deny Scott's petition for writ of mandamus. 
 


                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          January 11, 2005
Date Decided:             January 12, 2005